DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2021.
3.	Applicant’s election without traverse of Group I (claims 21-39) and Figs. 3A-3E, 4A-4D, claims 21-39, in the reply filed on 02 July 2021 is acknowledged.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,512,384. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21-30 are deemed to fully encompass claims 1-19 of U.S. Patent No. 10,512,384. For example, instant claim 21 is broader in scope than claim 1 of U.S. Patent No. 10,512,384 since instant claim 21 does not require a sheath affixed to a core and extending beyond the outer end portions of the core, wherein the sheath comprises a first half and a second half each tapering toward the center of the shaft wherein the sheath comprises a shell surrounding and affixed to the core.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 31, 33, 35 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 62-292127 (hereinafter Fukumoto).
As for claim 31, Fukumoto discloses in Figs. 1-3, for example, a turbine wheel or cleaning roller 9 (suction tool) “mountable to a cleaning robot” (not a positive limitation), the cleaning roller 9 comprising: a first end portion (merely an end) mountable to the cleaning robot for rotating the cleaning roller about an axis of rotation; a second end portion (merely an end) mountable to the cleaning robot for rotating the cleaning roller about the axis of rotation (Fig. 1); a “shell” (center or core as shown in Fig. 2) extending from the first end portion to the second end portion; and one or more blades or vanes 18 extending along a path on an outer surface of the shell and extending outwardly from the shell, wherein a height of the one or more vanes 18 relative to the outer surface of the shell varies along a length of the shell (Figs. 1 and 3; see translation, e.g., Effect of the Invention section).
	As for claim 33, wherein the one or more vanes 18 comprises a first vane extending along a first portion of the path, and a second vane extending along a second portion of the path separated from the first portion of the path (Figs. 1-3).

	As for claim 39, wherein the one or more vanes 18 is symmetric about a vertical plane through a center of the cleaning roller (Figs. 1 and 3).

Allowable Subject Matter
9.	Claims 32, 34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Santini, Hertzberg and Tsuchiya et al. are pertinent to cleaning rollers with various vane arrangements.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723